TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00409-CV



             Aspen Square Management, Inc. and Longhorn Bentley, LLC d/b/a
                       Longhorn Landing Apartments, Appellants

                                                  v.

                                   Jordan VanDusen, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-09-001608, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Aspen Square Management, Inc. and Longhorn Bentley, LLC d/b/a

Longhorn Landing Apartments and appellee Jordan VanDusen have agreed to settle this matter and

have filed a joint motion to set aside the trial court’s final judgment and findings without regard to

the merits and to remand the cause for disposition in conformity with their settlement agreement.

See Tex. R. App. P. 42.1(a)(2)(B). We grant the motion, set aside the trial court’s judgment and

findings without regard to the merits, and remand the cause to the trial court for disposition in

conformity with the parties’ settlement agreement.



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Vacated and Remanded on Joint Motion

Filed: December 29, 2011